DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
	The information disclosure statement submitted on 07/21/2020 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US 2018/0124552 A1 herein Cho).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art 
Regarding claim 1, Cho teaches a mobile terminal comprising:
a communicator for communicating with a plurality of target devices in a Bluetooth Low Energy (BLE) manner;
a camera for capturing an image (read as input unit 120 includes a camera 121) (Cho – Figure 1A, and [0040]); and
a controller (read as controller) (Cho – Figure 1A and [0047]) configured for:
receiving a plurality of advertisement information respectively (read as wireless communication unit 110 includes one or more of a broadcast receiving module 111; the broadcast receiving module 111 is typically configured to receive a broadcast signal and/or broadcast associated information from an external broadcast managing entity via a broadcast channel) (Cho – Figure 1A, [0039], and [0049]-[0054]) including a plurality of shape information of the plurality of target devices from the plurality 
when first and second target devices among the plurality of target devices have the same shape information and when a distance of the first target device is equal to a distance of the second target device, activating a connection between the mobile terminal and the first target device based on an operation of at least one of the first target device or the second target device (read as controller 180 may identify the peripheral device 500 based on a shape of the peripheral device 500; if the shape of the peripheral device 500 matches a 3D modeling shape, the controller 180 may acquire the identification information on the peripheral device 500; if the peripheral device pairable with the mobile terminal 100 is searched for, the controller 180 may display scanning guide information 620 for scanning an identification tag attached to the peripheral device 500; the controller 180 of the mobile terminal 100 may identify the peripheral device 500 based on a marker image 631 included in the image 630 of the peripheral device; according to distance between the peripheral device 500 and the mobile terminal 100; the controller 180 may sense through a distance sensor provided in the mobile terminal 100 that the mobile terminal 100 moves closer to the peripheral device 500) (Cho – [0209]-[0216], [0244], [0248], [0295], and [0301]).
Regarding claim 2 as applied to claim 1, Cho further teaches wherein the controller is further configured for: when first and second target devices among the plurality of target devices have the same shape information and when a distance of the 
Regarding claim 3 as applied to claim 2, Cho further teaches wherein the controller is further configured for: transmitting the operation execution command; and when a target device contained in a captured image performs an operation corresponding to first action information of the first target device, activating a connection between the first target device and the mobile terminal (read as execution screen 610 of the application may include a search button 611 for a connection with the peripheral device 500; the scanning guide information 620 may be displayed if an image 630 of a peripheral device is focused at the time of capturing; the mobile terminal 100 may display the image 630 of the peripheral device acquired through a camera while displaying the scanning guide information 620; the scanning guide information 620 may further include a text indicating “start pairing with the peripheral device 500”; connection with the identified peripheral device) (Cho - [0241]-[0250]).
Regarding claim 4 as applied to claim 2, Cho further teaches wherein the controller is further configured for: transmitting the operation execution command; and when two target devices contained in a captured image perform an operation 
Regarding claim 5 as applied to claim 2, Cho further teaches wherein the controller is further configured for: transmitting the operation execution command; and when two target devices contained in a captured image perform an operation corresponding to first action information of the first target device and an operation corresponding to second action information of the second target device respectively, activating a connection between the mobile terminal and one of the first and second target devices selected by a user (read as execution screen 610 of the application may include a search button 611 for a connection with the peripheral device 500; the scanning guide information 620 may be displayed if an image 630 of a peripheral device is focused at the time of capturing; the mobile terminal 100 may 
Regarding claim 6 as applied to claim 5, Cho further teaches wherein the terminal further includes an input interface for receiving an input from the user,
wherein the controller is further configured for: receiving an input for selecting one of the first target device and the second target device; and when an operation of the selected target device corresponds to the first action information, activating a connection between the mobile terminal and the first target device (read as connection guide information 633 may include guide information for selecting the connection guide information 633; if the connection guide information is selected, the controller 180 may be paired with the peripheral device 500 through the short-range communication module 114) (Cho – [0251]-[0252]).
Regarding claim 7 as applied to claim 2, Cho further teaches wherein the controller is further configured for: transmitting the operation execution command; receiving first action information from the first target device and receiving second action information from the second target device; and when a target device contained in a captured image performs an operation corresponding to the first action information, determining that the target device contained in the captured image is the first target device (read as if the first information matches the second information, the controller 180 may determine that the peripheral device is identified) (Cho – [0219]-[0220]).
claim 8 as applied to claim 7, Cho further teaches wherein the first action information includes at least one of an optical indication presence or absence, an optical indication color, an optical indicating pattern, or an image pattern of an optical indicator (read as sensing unit 140 may include different sensors such as an optical sensor for example, camera 121) (Cho – [0042]).
Regarding claim 9 as applied to claim 2, Cho further teaches wherein the controller is further configured for: transmitting the operation execution command; receiving first action information from the first target device and receiving second action information from the second target device; when one of two target devices contained in a captured image performs an operation corresponding to the first action information, and the other thereof performs an operation corresponding to the second action information, determining that the one target device is the first target device and the other target device is the second target device (read as if the first information matches the second information, the controller 180 may determine that the peripheral device is identified) (Cho – [0219]-[0220]).
Regarding claim 10 as applied to claim 1, Cho further teaches wherein the controller is further configured for: when first and second target devices among the plurality of target devices have the same shape information and when a distance of the first target device is equal to a distance of the second target device (Cho – [0209]-[0216]), displaying an action request; and when action information corresponding to the action request is received from the first target device, activating a connection between the first target device and the mobile terminal (read as scanning guide 
Regarding claim 11 as applied to claim 10, Cho further teaches wherein the action request includes at least one of a button pressing operation of the first target device or a control operation of at least one component of the first target device (read as the user input may enable the controller 180 to control operation of the mobile terminal 100 wherein the user input unit 123 may include one or more keys, buttons located on a front and/or rear surface or a side of the mobile terminal 100) (Cho – [0065]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648